DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 15-21 and 27-34 in the reply filed on 6/21/2021 is acknowledged.  The traversal is on the ground(s) that office’s assertion on the restriction requirement is improper as the controller of apparatus group (claim 22) substantially corresponds the features of the process group (claim 15).  This is not found persuasive because examiner properly constitute the inventions are distinct not only due to search burden but they have acquired a separate status in the art due to their divergent subject matter. So, the apparatus (invention II) can be used to practice for different process invention other than the claimed process invention as explained in the previous office action.

The requirement is still deemed proper and is therefore made FINAL.

Specification
The disclosure is objected to because of the following informalities: At the beginning of the specification, [0001], the continuing data needs to be updated, such as the application No. 16/111,789 is now US patent 10,748,766.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16 and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanarik et al (US 2016/0203995) in view of Krishnan et al (US 2017/0033178).
Kanarik et al disclose a process of integrating atomic layer etch and atomic layer 
deposition.  One aspect involves a method of processing a substrate by etching the substrate by atomic layer etch in a chamber; and depositing a film by atomic layer deposition in the chamber, whereby the etching and the depositing are performed without breaking vacuum [0003],[0024]; forming a plurality of trenches on a substrate; and performing  atomic layer etching (ALE) and atomic layer deposition (ALD) process,  the film deposited during ALD may protect the sidewalls of these features from being etched during ALE.  Likewise, these ALE and ALD integrated processes may be used to 
Kanarik et al also disclose that chamber temperature and other process parameters may be adjusted depending on the type of application and the type of apparatus or tool [0065] and aforesaid disclosure reads on the adjusting temperature during the step of performing ALD.
Kanarik et al disclose a controller 230 receives instructions in the form of data, which specify parameters for each of the processing steps to be performed during one or more operations [0085] but fails to specifically disclose the step of measuring a trench width of each of the trenches by a deposition process such that a deviation of the adjusted trench width falls within a predetermined range based on the received trench width data.
However, Krishnan et al disclose a semiconductor integrated circuit manufacturing process, wherein the trench width 14 is measured at the trench opening 20 and extends from one trench side surface 24 to another opposite trench side surface 24, where the trench width 14 is measured directly across the trench opening 20 [0013].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Krishnan et al’s teaching of measuring the trench width into Kanarik et al’s teaching for maintaining structural stabililty as taught by Kanarik et al [0002],[0003].	
With regards to clam 16, Kanarik et al disclose during deposition or ALD process that deposits thin layers of material using sequential self-limiting reactions [0039]; Typically, an ALD cycle includes operations to deliver and adsorb at least one reactant adsorbed reactant with one or more reactants to form the partial layer of film; As an example, an ALD cycle may include the following operations: (i) delivery/adsorption of a silicon-containing precursor, (ii) purging of silicon-containing precursor from the chamber, (iii) delivery of a second reactant and a plasma, and (iv) purging of plasma from the chamber [0040] and Figure 1B illustrates  an example schematic illustration of an ALD cycle for depositing silicon oxide (SiO.sub.2) [0041].

Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanarik et al (US 2016/0203995) in view of Krishnan et al (US 2017/0033178) as applied to claim 15 and 16 above, and further in view of Balseanu et al (US 2007/0232071).
Modified Kanarik et al disclose above except the step of expanding the trench width by etching as the context of claim 17.
However, Balseanu et al disclose method of processing a workpiece with a plurality of features 304/holes formed on a surface thereof (fig. 3B), the method comprising: a first sequence including: a first deposition process of forming a film 320 with respect to an inner surface of each of the features/holes 304 ([0033], fig. 3B), where figure 3B shows having a feature with more uniform profile; and  a second process of isotropically etching the film 320 ([0034], page 4, para 0036);and aforesaid etching the film 320 easily reads on the claimed limitation of “expanding the trench width by etching.

Kanarik et al disclose above that during ALE, typically, an ALE cycle includes a modification operation to form a reactive layer, followed by a removal operation to remove or etch only this modified layer [0029]; and aforesaid modified layer appears to resemble as the claimed “mixture layer” formed using a plasma for modification.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Balseanu et al’s teaching of sequential deposition and etching to the deposited film on the feature into Kanarik et al’s teaching for achieving a uniform profile on the device as taught by Balseanu et al.	
With regards to claims 19-20, Balseanu et al disclose that the dielectric layer (320) in the trench 304 may comprises silicon or silicon oxide [0033],[0037].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 15-18 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-17 of U.S. Patent No. 10,748,766. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention in the patent ‘766 broadly encompasses the instant invention.


Allowable Subject Matter
Claims 21 and 30-34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach or renders obvious to a process including the step of adjusting the trench width is performed in response to a determination that at least one of a deviation of the first trench width data or a deviation of the second trench width data exceeds a predetermined deviation range, wherein the second plurality of trenches having a second trench width larger than the first trench width as the context of claim 21.
The prior art fails to teach or renders obvious to a process including the step of adjusting substrate temperature in the different regions of the substrate to vary deposited film thicknesses in the different regions, based on temperature and film 
The prior art fails to teach or renders obvious to a process including the step of determining whether a trench width is smaller than a predetermined width value, and in response to a determination that the trench width is smaller than the predetermined width value, performing the etch process as the context of claim 31.
The prior art fails to teach or renders obvious to a process including the step of the adjusting the trench width is performed in response to a determination that at least one of a deviation of the first trench width data or deviation of the second trench width data exceeds a predetermined deviation range, wherein the second trench width larger than the first trench width as the context of claim 32.
The prior art fails to teach or renders obvious to a process including the step of determining whether a trench width is smaller than a predetermined trench width value, and in response to a determination that the trench width is smaller than the predetermined trench width value, performing the etch process as the context of claim 33.
Conclusion
The prior art made of record, listed in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457.  The examiner can normally be reached on M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/Primary Examiner, Art Unit 1713